Question Time (Council)
The next item is Question Time (B7-0212/2009).
The following questions are addressed to the Council.
Subject: Human rights in Cuba
How does the Council assess the current human rights situation in Cuba, in particular with regard to political detainees? Does it have information about the conditions under which the Cuban doctor, Darsi Ferrer, and fellow-prisoner, Alfredo Dominguez, are being held, which are clearly inhumane in the extreme?
President-in-Office of the Council. - I am, of course, ready to move from the US to Cuba and Mr Posselt on a very serious matter, so thank you for your question, Mr Posselt.
The Council remains seriously concerned about the human rights situation in Cuba, in particular, the lack of progress for civil and political rights. The people of Cuba do not enjoy freedom of speech and assembly. There is no free press. Access to information, including the Internet, remains limited. Restrictions on citizens' freedom of movement into and within Cuba have not changed. There are currently 208 political prisoners in Cuba. This figure has decreased from 2 034 in 2007, but most of the releases were due to completion of sentence. Member States' missions in Havana are closely monitoring the list of political prisoners and have a special human rights working group where important cases are discussed.
Prison conditions, according to human rights defenders and testimonies of political prisoners and their families, are far below the United Nations' standard minimum rules for treatment of prisoners. Some prisoners are in very bad health, according to their families, and do not have access to adequate medical care. There have been a number of reports of cruel and degrading retreatment, including beatings of prisoners, denial of appropriate health care and psychological pressure. Still, however, there are no reports of prison guards or police being prosecuted for abuse.
The Cuban Government denies the existence of political prisoners and regrettably continues to reject international scrutiny of human rights from independent human rights organisations. The Council approach towards Cuba was set out in the common position of 1996, which has since been evaluated by the Council on an annual basis. In October 2008, the EU and Cuba agreed on the resumption of a comprehensive political dialogue. This dialogue, in accordance with EU policies, not only includes the Cuban authorities but also civil society and the democratic opposition. The Council pays special attention to the principles of democracy, human rights and fundamental freedoms in the 2009 annual evaluation of the common position.
In the conclusions from June this year, we made clear that these issues will remain one of the EU's key priorities in the relationship with Cuba. The Council particularly urged the Cuban Government to release unconditionally all political prisoners, including those who were detained in 2003, and we expressed our concerns for the prisoners and their health condition.
Furthermore, the Council called upon the Cuban authorities to facilitate immediate access of international humanitarian organisations to Cuban prisons. Since the initiation of the political dialogue with Cuba last year, the EU side has brought up the issue of political prisoners at each and every meeting. As stated in the last Council conclusions, human rights should always be addressed on these high-level visits and, when appropriate, meetings with the peaceful pro-democracy opposition will be part of these visits.
The Council decided to pursue the dialogue with Cuba because it provides an opportunity to discuss open issues of mutual interest and concern, including the human rights situation, but we remain seriously concerned about the situation in Cuba and we will continue to follow individual cases, particularly prisoners with serious health conditions.
Regarding the particular situation of one of the prisoners mentioned by the honourable Member, the European Union has made a manifestation of solidarity initiated by the Swedish Presidency in Havana in August. The manifestation was held to show the family of the arrested Dr Darsi Ferrer that the Union is concerned that national criminal procedural law is not being observed by the Cuban authorities. Equally the case of the other prisoner, Mr Alfredo Domínguez, is also being watched by the Presidency and raised in the dialogues with Cuba, and we do have contact with his family.
(DE) Madam President, I would like to thank Mrs Malmström for her excellent, detailed answer.
Mr Brechtmann from the International Commission for Human Rights has given me comprehensive information about the conditions in prisons. I would just like to ask whether the Council can attempt to investigate the conditions in which individual prisoners are held and how does it evaluate the developments in Cuba as far as relationships with the European Union are concerned?
President-in-Office of the Council. - We do not have access to this information formally but, via international organisations, NGOs, contacts, political parties and so on, we do get information - which is a bit fragmented - about the situation of the political prisoners. We know that in some cases, their state of health is very serious. We try to liaise with families and those NGOs to facilitate the situation but of course, one of the problems is that we have little concrete and confirmed information.
Another problem is that very many of these prisoners are held in prison without proceedings and without being charged with anything. This is contrary to Cuban laws. They have the right to know why they are in prison and what they are accused of - a basic human right in all societies, but one that does not exist in Cuba, as we know.
The Cuban dialogue is, of course, fraught with difficulties, but we think for the moment that it is important to have the dialogue in place in accordance with our decision, because it gives us a chance to try and liaise with the authorities, to be very strict and firm in our criticism, but also to liaise with civil society and the peaceful dissidents. We are trying to do this and, for the moment, this is an approach we think could work. I do not see any dramatic change to this in the foreseeable future.
(EL) Madam President, Minister, because I believe that, in the field of human rights, as these are the issues being raised by Mr Posselt in his question, we can cooperate better with countries with which we have political and diplomatic relations as well as financial transactions, it is surprising that the European Union and its Member States are maintaining a passive to negative stance towards the logical and permanent request by the Republic of Cuba for the US embargo on them to be lifted.
My question, therefore, is how does the Presidency view this matter and how do you think the matter should be addressed by the Member States, in light of the fact that, as we all know, Cuba tabled a motion before the UN General Assembly on 28 October for the US embargo to be lifted?
Here I am, a peaceful dissident from one of the Member States of the European Union, Hungary. I would like to ask for your advice. How can we achieve the same level of interest in the human rights situation in Hungary as you have in the human rights situation in Cuba?
In Hungary, ever since the autumn of 2006, there has been mass police brutality against peaceful demonstrators, and many political prisoners have been tortured in prison.
I would like to ask Cuban politicians to please negotiate on our behalf on the basis of all the...
(The President cut off the speaker)
I am sorry but your speaking time is 30 seconds, and the question is about human rights in Cuba.
President-in-Office of the Council. - The whole European Union has, on several occasions, said that we are against the American embargo and that we think it does not facilitate a future solution on Cuba.
The European Union has also said that we are willing to enter into a closer cooperation with Cuba, including trade, depending on their progress on human rights.
For the moment, however, in view of the lack of progress on human rights and respect for democracy and of the number of political prisoners, it is not possible for us to make any progress on this situation. It is up to the Cuban authorities to show whether they want this relation with us to show concrete progress. Unfortunately, there has been very little progress so far.
I would be grateful if Members would abide by the rules of Question Time, which involve giving a supplementary question of 30 seconds and keeping to the subject of the stated question.
Subject: Elder abuse
Given that it has already been estimated that more than 10% of older people experience some form of physical, psychological, financial or mental abuse, both in domestic settings and care institutions and that, as a result of our ageing society, this figure is set to rise, what steps will the Swedish Presidency take in order to fulfil its commitment to improve cooperation and efforts at European level in order to increase the quality of care services for the elderly and prevent elder abuse?
Mrs Harkin raises an issue that is very relevant today with an increasing proportion of our population getting progressively older. Measures in this area fall primarily within national competence and the Community can only support and complement the work done by the Member States.
However, the Swedish Presidency would like to give this matter some attention and we will do everything we can to increase the quality of care for the elderly and combat the problems relating to the abuse of elderly people. In this regard, I would like to remind you of a conference that was held in Stockholm a month ago on the subject of Healthy and Dignified Ageing. The conference brought together 160 people from 27 countries. There was a high level of participation. The Commission was there, as were the Member States, officials from ministries of health and social affairs and many voluntary organisations.
The aim was to highlight precisely the problems brought up by the honourable Member: how can we deal with the need for increased cooperation between the health and care sectors to meet the needs of our elderly citizens? It is the intention of the Presidency that the Council should adopt conclusions on this matter on 30 November at the Employment, Social Policy, Health and Consumer Affairs Council. In the draft conclusions, we are seeking deeper and closer cooperation within the area of healthy and dignified ageing, including through the exchange of information between the Member States. The Commission is also urged to draw up an action plan for the dignity, health and quality of life of elderly people.
I would also like to point out that the Council adopted conclusions in June of this year entitled 'Equal opportunities for women and men: active and dignified ageing' precisely to facilitate the provision of quality care services in connection with home care for elderly people, taking into account the particular needs of older men and women.
With regard to the issue of the abuse of elderly people in particular, Council Directive 2000/78/EC already prohibits discrimination in the workplace on account of age. The Commission proposed that the protection provided by this directive should be extended to a number of other areas such as social security, health care, social benefits, education, access to goods and services, housing and so on.
This proposal contains many elements that are relevant to the abuse of elderly people. It includes care in the home, institutional care and health care services. It prohibits harassment, which is a form of discrimination, defined as unwanted conduct with the effect of 'violating the dignity of a person and of creating an intimidating, hostile, degrading, humiliating or offensive environment'.
This proposal is currently being debated in the Council, and the European Parliament has already issued an opinion. Unanimity in the Council is required for the proposal to be approved. Of course, we cannot pre-empt the result of the debate in the Council, but I would nevertheless like to say that we are doing all we can to introduce legislation that will help to eliminate all forms of abuse and maltreatment of elderly people, which is fully in line with the opinion issued by the European Parliament.
It is, of course, our firm view that no one should have to suffer harassment or abuse, least of all elderly people, who are so dependent on care.
Thank you, President-in-Office Malmström, for your considered reply. According to the communication from the Commission in 2008, the right conditions have to be put in place in terms of resources, training and support for carers. I absolutely agree that this is so, and I also understand that this is a national competence.
There are, however, some areas where the EU can help. One of them is in the whole area of the cross-border dimension. I just wanted to know your opinion on the setting up of a formal structure for exchange of information with regard to health professionals, in this case, care-givers, who cross borders.
President-in-Office of the Council. - I thank the Member for that proposal. It is the first time I have heard about this. It sounds like a good initiative, but I will have to refer it back to the ministers concerned and feed it into the discussion process. Perhaps we could come back to this at a later stage.
(RO) The European Union has an ageing population. Elderly people need special conditions in terms of both medical services and arranging suitable facilities for them in buildings and on public transport. Sweden has a long tradition in social policy. What proposals are you discussing with other Member States so that living conditions for the elderly can be improved throughout the whole of the European Union?
President-in-Office, Ms Harkin has asked a very important question and you have answered it very well but, broadening out the scope of the question, ageism is generally regarded nowadays as 65-plus. Would you consider recommending, on a Union-wide basis, increasing, or being more flexible with, the retirement age and having gradual retirement rather than permanent retirement, which seems to happen for most people now? That would help enormously in improving the quality of life and ensuring more respect for the elderly.
I would say that seems to go a little beyond the title of the question, but I leave it to the Minister whether she wishes to deal with it or not.
President-in-Office of the Council. - The answer to the first question by the honourable Member is 'yes', particularly because we need to discuss these issues.
The Trio - the French, Czech and Swedish Presidencies - agreed to reinforce dialogue on issues relating to health and elderly people. For instance, there was a conference on Alzheimer's, and the conference I referred to, held a month ago, referred to dignified treatment of elderly people. So it was an opportunity to discuss this issue, and the conclusions will be discussed in EPSCO at the end of November, where we will also, of course, consider the report by the European Parliament.
Concerning the retirement age, this is something that every Member State decides itself, but in the discussions we have on the Lisbon strategy - not the Treaty, for once - on how to increase growth, development and employability and the demographic challenge that we will face, this is, of course, an issue to take into consideration - how to use the competence and experience of elderly people also and to find ways of letting them stay in the workforce. It is not up to the Council to decide exactly the age this should happen, but rather to encourage all Member States to make full use of their labour force.
Subject: Swedish journalist Dawit Isaak imprisoned in Eritrea
According to reports in the Swedish media, Swedish citizen Dawit Isaak, imprisoned in Eritrea since 2001, has been transferred to a new prison in Eritrea. No one, apparently, has left this prison alive. Dawit Isaak has been held in prison under appalling conditions by a rogue regime for almost eight years without being informed why he was so brutally thrown into prison, and separated from his family, friends and work. So far, all attempts to have Dawit Isaak freed have been unsuccessful. The EU should do more. Isaak is also an EU citizen. If nothing is done, there is a risk that Isaak will die without either Sweden or the EU managing to persuade the Eritrean President even to discuss his case seriously.
What does the Swedish Presidency intend to do to raise the case of Dawit Isaak at the highest EU level?
Is it reasonable for Eritrea to receive aid from the EU when that country is so flagrantly violating fundamental human rights?
It was eight years ago that the Swedish-Eritrean journalist, Dawit Isaak, was captured and imprisoned in Eritrea. He is being held in prison without trial and without charges. Neither his family nor the Swedish authorities or international human rights organisations are permitted to visit him.
Unfortunately, there have been no signs whatsoever of any improvement in the human rights situation in Eritrea over the last few years. Responsibility for this situation rests entirely with the Eritrean Government. Eritrea's continued breach of its obligations with regard to human rights under national and international law is causing considerable concern in the EU.
We are particularly concerned about the issue of political prisoners and the lack of freedom of expression. The EU has several times demanded the unconditional release of all political prisoners in Eritrea, including, of course, Dawit Isaak. On 18 September 2009, the Presidency, acting on behalf of the European Union, issued a very clear statement in which we reiterated our demand for the unconditional release of all political prisoners and stated that Eritrea's actions are in clear breach of the obligations laid down in the UN International Covenant on Civil and Political Rights, which Eritrea has ratified.
Regrettably, Dawit Isaak's case has not been resolved, but it continues to be a top priority for the EU, the Swedish Presidency and the Swedish Government. We will not cease in our efforts until he has been released on humanitarian grounds and can be reunited with his family. I can assure you that we will continue to take his case and the situation of his fellow prisoners to the highest level in Asmara.
Human rights are a key element in relations between the EU and Eritrea. We are prepared to help the Eritrean Government to improve the human rights situation. In terms of aid, this is governed by and dependent on the provisions of the Cotonou Agreement. This agreement deals both with human rights and with the political dialogue to exert pressure to bring about changes. It is an ongoing process that is progressing desperately slowly, but we hope that this can be a tool we can use to make progress.
(SV) I do not need to give you any further details of the terrible case of Dawit Isaak. I also know that Mrs Malmström is extremely committed to this matter.
As far as I know, Dawit Isaak is the only EU citizen imprisoned for exercising his right to free expression. Should the EU, then, not get together to issue a special joint statement on Dawit Isaak? Should the question of a special statement not be taken up in the Council? Perhaps Mrs Malmström or someone else should also go to Eritrea and try to meet with Dawit Isaak and also with President Isaias Afewerki. I hope this will happen, because I think that it is totally unreasonable for an EU citizen to remain imprisoned without trial year after year, apparently seriously ill and possibly at risk of dying in prison.
To Mr Schmidt, I would like to say that I really do share your enormous concern and frustration that this situation is continuing year after year and that there is no possibility of getting through to the Eritrean authorities. I am certain that both Mr Schmidt and other Members have seen the reports from Eritrea and listened to interviews with its president. He is not an easy person to deal with and abuse in Eritrea is widespread.
We are continuing to work with all the channels we know of, but we do not have access to the prison. We have not been able to visit him and we do not know how he is. Of course, we will not rule out going there if we believe that it could result in progress on this matter, but for the time being, there is no possibility of obtaining any kind of promise that we would be able to visit him or hold talks about him or to meet his family, who are there in Eritrea. It is extremely frustrating. We have made a very clear statement. As Mr Schmidt said, Dawit Isaak is, as far as I am aware, the only political prisoner of EU origin currently in prison and we are working in various ways to increase the pressure on the Eritrean authorities and to make them understand that Dawit Isaak and his fellow prisoners must be released, if nothing else then in accordance with the conventions that the country itself has ratified, but it is very difficult to have any normal dialogue with this country.
There are no other supplementaries on that question, so we will move on to the next question.
Subject: The EU's alcohol strategy
It is nearly three years since we adopted the EU's alcohol strategy. The intention was that it should be assessed by the summer of 2009. Unfortunately, the assessment seems to have been postponed. For Sweden, alcohol policy has always been an important issue and one to which it assigns priority in EU cooperation.
Will the Swedish Presidency therefore seek to ensure that the strategy is assessed without delay? If so, when exactly?
Thank you, Mrs Hedh. I would like to begin by reminding Mrs Hedh that the Swedish Presidency has put alcohol and health high on the agenda as an important aspect in implementing the EU strategy to support Member States in reducing alcohol-related harm.
Against this background, we have already held three major events. The first was the informal meeting of health ministers in Jönköping in July, where the sale and marketing of alcoholic drinks and how they influence the alcohol consumption of young people were given particular attention. The second event was an Expert Conference on Alcohol and Health in Stockholm on 21-22 September aimed at supporting a sustainable, long-term and comprehensive strategy within the EU with regard to alcohol. More than 450 people participated from, in principle, all of the EU Member States and the participants lent very strong support to the Swedish priorities in the area of alcohol and health.
The third event was the Global Expert Meeting on Alcohol, Health and Social Development held on 23 September. This event was organised by the Swedish Presidency in cooperation with Sida (the Swedish International Development Cooperation Agency) and the Norwegian Ministry of Health and Care Services and was sponsored by the World Health Organisation. The aim was to contribute to a global strategy when the World Health Assembly meets in May next year. At this meeting, new findings were presented concerning the link between the harmful use of alcohol, social development and the spread of infectious diseases such as HIV/AIDS and tuberculosis, an important link that is worth taking note of.
Thus, with regard to the question 'will the Swedish Presidency seek to ensure that the strategy is assessed without delay?' the answer is yes; adoption of a strategy within the EU in 2006 was an important step. Through its adoption, the Commission recognised alcohol as one of the key factors for determining health within the EU and also the fact that the EU is responsible for tackling risky and harmful alcohol consumption. This was reinforced further by support from all of the EU's health ministers in conclusions reached in November 2006.
Since 1 January 2007, the Commission has been following the trends in alcohol consumption and alcohol-related harm as well as the changes in policy within the EU. Even though we have seen progress in many areas, there has been far too little time to assess the full scale of the impact on health of alcohol policy and drinking habits. The first report from the Commission, which was tabled at the expert conference a few weeks ago, was a status report in respect of the EU's alcohol strategy. It is an interim report ahead of the final report that is to be tabled in 2012.
The Presidency will, of course, go through this status report and consider the results of the Expert Conference on Alcohol and Health. We will monitor progress. We have also funded a number of new studies with a view to ensuring that alcohol remains high on the EU's agenda. One of the studies we are funding will examine the effect that the marketing of alcohol has on young people, another will look at the impact of alcohol on elderly people in 10 different EU Member States and yet another will investigate the effect that cross-border trade has on national alcohol policy.
In our draft conclusions on alcohol and health, which are currently under discussion in the Council's working group, we propose that the Commission should be urged to start to analyse and seek out priorities for the next phase of the work on alcohol and health, to emphasise the fact that we need to look at the period beyond 2012 when the assessment and the current alcohol strategy will be concluded. Based on this debate, the Presidency aims to adopt Council conclusions to support an alcohol strategy in December 2009.
(SV) Mrs Malmström, I know that the Presidency has held several constructive conferences and has spent a lot of time on this matter.
My question was about the alcohol strategy, in particular, because I have asked the same question before, about six months ago. At that time, I was told that the alcohol strategy would be assessed before the summer. That is why I raised this question, as the matter has not appeared on the agenda.
A lot has happened since the Swedish Presidency proposed an alcohol strategy for the EU in 2001. The alcohol strategy was adopted in 2006 and a lot has happened since then. Some Member States have raised the age restrictions, some have increased taxes on alcohol and some have lowered the blood alcohol concentration limits, for example. I am very pleased about this. I would have liked to have seen the Swedish Presidency go a bit further, perhaps, with regard to advertising, but I am nevertheless pleased that a study has now been carried out on advertising, alcohol and young people.
Thank you for your support on this matter. We have indeed tried to highlight this issue, which is, of course, the framework that the EU affords to work within: holding conferences, producing studies, setting out timetables to ensure that everything continues to move forward, as well as securing the involvement of future presidencies. I am pleased that we were able to clear up the misunderstanding that clearly arose. The intention was for there to be an interim report, which of course is just as important and which we will look at and analyse, but that the final assessment would come in 2012. In the meantime, there is a tremendous amount to do and I can also confirm that many Member States are doing a tremendous amount, as everyone in all the Member States has been made aware of the effects that alcohol consumption has on health.
(LT) Minister, at EU level, the number of road accident fatalities is falling, but the ambitious goals will not be achieved next year. The main cause is alcohol. In some countries, there is an appallingly high suicide rate, and again alcohol is to blame for this.
Do you not think that on an EU scale, we should strengthen the already strict measures on alcohol consumption, following Scandinavia's example? In particular, consumption should be restricted for young people. Would Sweden like to initiate this?
I want to bring the Minister's attention to the fact that in Scotland, the constituency which I represent, a debate on a minimum pricing of alcohol products is currently happening. I wanted to take this opportunity to ask the Minister whether there is any discussion in the Council over the issue of minimum pricing of alcohol products. There is a big debate happening in Scotland and I was wondering what the Council's perspective is, and whether it is discussing this at all.
President-in-Office of the Council. - One of the five priority themes in the EC alcohol strategy is precisely the reduction of injuries and death from alcohol-related road accidents. This is, as the honourable Member said, a very big problem and it causes enormous suffering and has economic costs as well.
The Commission has recommended the adoption of a lower maximum limit for inexperienced and professional drivers, while countries who already apply limits should not decrease them. There is a recommendation on this, and we are working with the Member States.
Many States have already applied those recommendations and there are a lot of awareness-raising activities going on to discuss this issue.
I am not aware of any ongoing discussion on prices. There might be. I will check with my colleague, the Minister for Health, who is responsible for that, but I do not think that particular issue is being discussed.
There are many other alcohol-related issues that are being followed up right now, but probably not this one for the moment, because it is, of course, not an EU competence.
Subject: Environmental aspect of gas pipelines
In the European Union, much attention is being paid to the environmental aspects of the new pipelines being constructed to transport gas to the EU (Nabucco, Nord Stream and South Stream). The Nord Stream gas pipeline, which runs along the floor of the Baltic Sea, is an exceptional project on account of its size and its potential environmental impact on the Baltic region.
In the opinion of the Swedish Presidency, what dangers does the construction of gas pipelines pose to the environment, and what measures can be taken to eliminate those dangers?
Nord Stream is a unique project for the Baltic Sea area on account of its size and possible consequences. The Council is aware of the misgivings that exist with regard to the environmental aspects of the Nord Stream gas pipeline project and has taken careful note of the European Parliament's resolution on the environmental impact of the planned gas pipeline in the Baltic Sea linking Russia and Germany, which was adopted in July last year.
All of the EU Member States and the European Community are party to the United Nations Espoo Convention of 1991. This is the Convention on environmental impact assessment in a transboundary context. This Convention contains a number of relevant obligations that are binding on the parties, with the particular aim of ensuring that an environmental impact assessment is carried out which includes consultation with other parties affected by a particular project.
The impact of the Nord Stream project on the sensitive Baltic Sea environment is of the utmost importance and must be examined carefully. Natura 2000 areas could be affected, as well as areas where there are mines and where chemical ammunition has been dumped. The spread of sediment could affect the marine flora and fauna and also have an impact on the fishing industry. The fact that the gas pipeline is close to important shipping routes could also entail a risk to the environment and to safety.
All of the states around the Baltic Sea have worked together now for more than three years within the framework of the Espoo Convention to determine how these obligations relate to how this project is to be executed.
The Council would nevertheless like to stress that the Nord Stream project is a private undertaking. It is therefore the parties responsible for the project who must provide information demonstrating that the project observes the relevant legislation, under the scrutiny of the Member States affected.
Thus, the Council cannot comment on the Nord Stream project in any way that could be construed as interference in national legal processes.
(LT) Thank you Minister, for your truly comprehensive answer. Evidently, this matter does concern Sweden greatly, all the more so because Sweden is a Baltic Sea country. I would just like to underline one thing, that we can never devote too much attention to such matters. I would also like you to say that this probably is the case and that during its Presidency, Sweden will continually follow this matter intently and will take appropriate steps.
I can guarantee, honourable Members, that Sweden is doing that. We are very vigilant when it comes to the sensitive environment in the Baltic Sea, which is, of course, at risk from any type of project that is to be carried out, and therefore we have imposed very stringent environmental requirements on precisely this project, and it is now in the process of being examined and scrutinised by various relevant authorities. It is not Swedish territory that is affected by this, but Sweden's economic zone, and therefore we have been very careful to point out that it is international conventions, like the Espoo Convention, that form the basis for the positions we are to adopt. We must not make any political or economic judgments. This is what the Swedish State can look at and that is indeed what we are doing.
Subject: Elimination of barriers to the free movement of labour between Member States
The Swedish Presidency of the Council has recognised that, in the current economic crisis, the key priority is that Member States must be able to respond jointly to challenges and find solutions for overcoming the economic and financial crisis and, above all, reducing unemployment and its adverse social consequences. The barriers to the free movement of workers from the Member States which joined the Union on or after 1 May 2004 are limiting the rights of those countries' citizens and could result in clandestine employment and social dumping. To remove those barriers means protecting migrant workers on the same basis as nationals. Given the Swedish Presidency's commitment to an active policy for the EU labour market and to improving adaptability and mobility, can the Council state what concrete measures it has in mind with a view to eliminating the barriers to the free movement of workers from the Member States which joined the Union on or after 1 May 2004?
The Council would like to point out that the free movement of people is one of the fundamental rights guaranteed in Community legislation and includes the right of EU citizens to live and work in another Member State.
At its meeting on 9 March 2009, the Council directed an invitation to those Member States that were still applying transitional rules restricting free movement. At the time, based on the information available, the Council said that these Member States should consider whether to continue applying these restrictions. The Member States were also urged to lift the restrictions during the third phase if no serious disturbances, or risk of serious disturbances, to the labour markets could be identified in the Member States concerned.
The Council also pointed out to the Member States that priority must be given to citizens from Member States over labour from outside the EU, and that the protection of citizens from new Member States who were already resident and employed in a Member State will remain during the transitional periods. The rights of family members have also been taken into account in accordance with the practice in connection with previous accessions.
The Council emphasised the strong elements of differentiation and flexibility in the rules on the free movement of workers. The Member States have declared that they will endeavour to grant increased access to the labour market to citizens from the new Member States concerned in accordance with national legislation, with a view to speeding up the approximation of their legislation in line with Community legislation.
In November 2008, the Commission put forward a communication on the impact of free movement of workers in the context of EU enlargement. The Commission points out that workers from Bulgaria, Romania and the EU-10 Member States helped to meet a higher demand for labour in the receiving countries and thus made a significant contribution to sustained economic growth. Evidence at hand suggests that post-enlargement intra-EU mobility has not led - and is unlikely to lead - to serious labour market disturbances.
The Commission also notes that the volume and direction of mobility flows within the EU are driven by general labour supply and demand rather than by rules restricting labour market access. The Commission concludes that restrictions applied by the Member States may delay labour market adjustments and even exacerbate the incidence of undeclared work.
The free movement of labour is an important priority for the European Union. The movement of labour helps to create more jobs, so that the economy can be adjusted even during an economic crisis. The movement of workers also helps to reduce social marginalisation and poverty.
With regard to the transitional period for free movement that the honourable Member asked about, the Member States have the right to retain their restrictions up to the end of the third phase of the transitional period. However, the Council believes that the economic crisis that Europe is currently experiencing should not be used as grounds for continuing to apply the transitional rules. Even during periods when demand for labour is low, it can be difficult for employers to fill vacancies with applicants from their own country.
The Council regularly reviews the question of transitional arrangements. The most recent review was at its meeting in June 2009, when the Council took note of the Commission's information on the impact of free movement in the context of EU enlargement. The Commission informed the Council that three of the EU-15 Member States had, prior to 1 May 2009, notified the Commission of serious labour market disruptions or the risk of such disruptions. Germany and Austria continued to apply restrictions on labour market access by retaining the requirement for a work permit, while the United Kingdom applies a system of ex post registration, which allows workers to start work but requires them to register within 30 days.
In the information it provided to the Council, the Commission also stated that it would ensure that the provisions of the Accession Treaty are complied with and it reserved the right to request clarification from those Member States continuing to apply restrictions.
(RO) I would like to ask you whether, as part of the Swedish Presidency's agenda, you have in your timetable any action aimed at trying to continue to persuade Member States which maintain these barriers to the free movement of labour to lift them. My second question is whether you wish to include such a proposal on lifting the barriers to free movement of labour as part of the Swedish Presidency's conclusions.
I would like to thank the honourable Member. All of the present Trio, the French, Czech and Swedish Presidencies, confirmed in their conclusions that enlargement has brought great advantages to the EU, it has led to economic growth and there is nothing to indicate that serious economic disturbances have occurred.
We have mechanisms in place for the regular review of the transitional rules together with the Commission. Between these reviews, we can, of course, call on the Member States to take the measures necessary to eliminate discriminatory legislation and ensure that the skilled labour force within the whole of the EU is utilised, but the purely legal aspects are dealt with together with the Commission. As I said previously, we carried out such a review earlier this year.
(DE) Madam President, the fellow Member who asked the question naturally focused in her remarks on the situation in those Member States where parts of the population are emigrating to look for work elsewhere. I can understand this.
However, in contrast, Austria, like Germany, is a country with massive immigration and it could obtain an extension of the transitional period until the labour market is fully opened. The reasons for this are clear. Negative displacement and distribution effects resulting from major differences in income, in particular, against the background of the current problems on the labour market, and increased immigration could have resulted in the labour market being significantly overburdened, leading to social tensions that everyone wants to avoid.
Therefore, my question is: will these problems which are affecting Austria and Germany be recognised and are appropriate solutions being planned?
All EU Member States have, of course, been badly affected by the economic crises and unemployment. The figures look slightly different, but all of them have been hit hard. A country is entitled to put in place the transitional rules, which Austria, for example, has done, and the opportunity exists to apply to extend these rules under special procedures if justification is provided to the Commission. I am not sufficiently informed about the precise situation in Austria. I do not know if the problems are greater there than anywhere else. As I said, all Member States have huge problems in connection with the labour market.
The Commission states in its report that there is nothing to indicate that free movement has led to disturbances in any Member State. In my country, Sweden, which is also experiencing very high unemployment, we have not seen any link at all between free movement and unemployment. The people who have come from other EU Member States have been welcome and have been absorbed into the labour market.
Subject: Harassment by Turkey of aircraft operated by the European Union agency for external border security (Frontex)
Since May 2009, six incidents have been recorded in which aircraft operated by the European Union agency for external border security (Frontex) have been subjected to harassment, either by Turkish aircraft or through radio communications. The most recent incident occurred on 8 September 2009 when a Frontex helicopter flown by two Latvian pilots was en route from the island of Kos to Samos. While flying over the island of Farmakonisi, the helicopter received radio interference from Turkish radar at Datça, demanding that it withdraw from the area and submit a flight plan.
Is the Council aware of this incident? What are its comments? What measures will it take against Turkey?
Yes, the Council is aware of the incidents that the Member refers to. The Presidency would like to say that, as a candidate country, Turkey has to share the European Union's values and goals in accordance with the treaties. A clear commitment to good neighbourly relations and peaceful solutions to conflicts is a crucial and important requirement for EU membership. In accordance with the framework for the negotiations and relevant Council conclusions, the EU has urged Turkey to avoid any kind of threats, sources of conflict or measures that could harm good relations and the possibility of resolving disputes in a peaceful manner.
I would like to assure the honourable Member that the issue of good neighbourly relations is brought up by the EU on a systematic basis, most recently at the Association Council meeting on 19 May and at the meeting between the EU troika and Turkey's political leaders in Stockholm in July this year.
As regards the particular point about aircraft operated by Frontex, I would like to mention that Frontex is coordinating several joint operations and pilot projects. These are an important contribution to the protection of the Union's sea, land and external air borders.
One of the operations is Poseidon 2009, for which Greece is the host. It is aimed at preventing impermissible border crossings by persons coming from or transiting Turkey and countries in North Africa and trying to reach the Greek coast. The honourable Member is, of course, aware of this. Poseidon also includes the stationing of technical facilities in European airspace along the borders of the Greek islands. Turkey has, of course, been informed of the operation.
With regard to operational cooperation between Frontex and the competent Turkish authorities, negotiations are currently being conducted concerning working methods. That is very positive. An agreement would cover information exchange and opportunities for the Turkish authorities to take part in Frontex joint operations. This sort of work could be an important part of the work to prevent illegal immigration and could help to improve neighbourly relations.
(EL) Madam President, Minister, I should like to reiterate once again my appreciation of your honest efforts to answer our questions, but may I say that, from what you have said, you are obviously aware of this incident. We are cooperating with Turkey, but you have not given me a clear reply, which is why I wish to focus on and repeat my question as to whether Turkish airspace was, in fact, violated during the Frontex mission, as it claims.
The reason I say this is that, under this procedure, we are investigating if Turkey is contesting Greek sovereign rights. Additionally, may I remind you that, during a recent visit to Greece, the Deputy Executive Director of Frontex, Mr Fernandez, claimed that no such violations were taking place and referred to the pilots' reports on the matter. So to come back to my question: did the Frontex mission commit the violations alleged by Turkey or not and what are you doing about this?
It is very difficult for the Swedish Presidency to determine exactly when a violation takes place and when not. We have been informed on several occasions of the concern that many of my Greek colleagues feel. We have discussed this and we have also called for, and held, talks about this with the Turkish authorities and our Turkish counterparts and urged them to work to improve neighbourly relations. It is very difficult for a presidency to determine exactly whether a violation is taking place or not. This is, of course, based on international conventions and is a bilateral issue between the two Member States.
Mrs Morvai, you indicated you wanted the floor again. If it is for a supplementary on this issue, for 30 seconds you have the floor.
Madam President, you are probably reading my thoughts because I did not indicate that I wanted the floor, but I wanted to apologise for taking an extra 20 seconds from this extremely lively, huge democratic debate for such an irrelevant question as mass police brutality and political prisoners in a Member State. I do apologise.
If you have a question, you should submit it in the normal way in writing and then it may, if it is appropriate, be answered. There are many Members who want questions answered tonight and out of respect for them, we would like to conduct this in an orderly manner.
(Question 8 fell as the questioner was absent)
Subject: Revision of Regulation (EC) No 1/2005
Can the Council outline the views of the Presidency with regard to the review of Regulation (EC) No 1/2005 on the protection of animals during transport? Is the Presidency sensitive to all aspects of the potential impact of the revision?
Thank you for your question. The Council naturally shares the Member's concern regarding animal welfare. The Presidency responded to a similar question from Mrs Harkin in September and stated then that one of the aims of the Swedish Presidency is to encourage the debate on animal welfare, and this is listed as one of the priorities of our Presidency.
At the meeting on 7 September this year, the Council received news from the Commission that a draft proposal for a review of Regulation (EC) No 1/2005 on the protection of animals during transport will be tabled as soon as possible. At the same meeting, the Council obtained the views of the delegations on the need for new instruments to improve the control and inspection of the international transport of live animals, for example, satellite navigation systems. An appropriate satellite navigation system could facilitate supervision by the Member States' authorities, as it is currently very difficult to prove a lack of compliance using the instruments we have today.
Regulation (EC) No 1/2005 is a more forceful piece of legislation on the protection of animals during commercial transport, as it ascertains the parties concerned and assigns them areas of responsibility and it introduces tighter measures in the form of permits and inspections, as well as more stringent rules for transport.
Certain aspects of animal transport are not covered by the provisions, namely the maximum number of journeys and spatial requirements for animals. In accordance with Article 32 of the Regulation, these aspects are to be included in a report that is to be presented within four years and may be accompanied by a new proposal.
The Presidency can confirm that we intend to start examining the Commission's proposal on the review of the regulation as soon as the Commission submits it. This has not happened yet, but as soon as it arrives, the examination will begin, as we share the Member's interest in the review of this regulation.
Thank you for your comprehensive answer.
I share the concerns about animal welfare, but I want realistic regulation that also allows trade in animals which is legitimate and properly policed and I would suggest that we do not need additional regulation. We need absolutely proper implementation of existing regulations and I think your comments about navigation, etc. are helpful in this debate. Please let science dictate.
I would ask you to concentrate, perhaps, on horse transport. That is a particular problem, and there the regulations are not being implemented. Perhaps you would have a comment on that.
President-in-Office of the Council. - I am not an expert in the horse sector of animal transport but I listened to your proposal and I will take it with me.
I agree with you that normally, it is quite often the case that it is the implementation that is lacking, and there is not always necessarily a need for new regulation. Once the Commission proposal comes, we will look at it, evaluate it and see if there is a need for additional measures or, as you imply, only a need to reinforce implementation. So we will come back to that as soon as we have the proposal from the Commission.
Following on from my colleague Mrs McGuinness's question: Ireland being an island nation is very dependent on transport of animals overseas and the restrictions that are being implemented and being proposed to be implemented are regarded by many people in the industry as cost-prohibitive. So would you take that into consideration when you are doing the review? Otherwise, if we do not have live transport, you will have a cosy cartel amongst the factories, which will pull down prices further and drive more and more people out of farming.
President-in-Office of the Council. - I realise the difficulties regarding Ireland's situation, because it is an island and because of its dependence as regards transport.
I think in all legislation it is important, in particular, that we have a great concern. We know that there is pressure from our citizens to look at the well-being of the animals but, of course, doing this in an appropriate way and evaluating what has been done. Are the provisions sufficient? Are they needed? Is there additional need? Do we need implementation? We must take all that into consideration before we move on to further regulation.
I am sure that, during the discussion that we will have with Member States, all Member States will have the opportunity to set out their specific situation as input into the discussion.
Subject: A Commission portfolio for sport
Given, on the one hand, the growing child obesity rates in the EU 27, and on the other hand, the importance of life-long health as the EU population ages, the inclusion of sport as an EU competence under Lisbon is to be welcomed. To reflect the Treaty's strengthened recognition of the importance of sport, would the Council be supportive of any initiative to include sport explicitly in the portfolio of one of the incoming Commissioners?
President-in-Office of the Council. - Sport activity is subject to the application of EU law today and, as the honourable Member rightly points out, when the Lisbon Treaty enters into force, it will provide the EU with a legal basis allowing it to contribute to the promotion of European sporting issues while taking into account the specific nature of sport, its structures, based on voluntary activities, and its social and educational function.
However, the Council cannot take a view on the internal organisation of the next Commission which, in line with the Treaty, is a matter for the President of the Commission.
I agree that sport and health go hand in hand. Sport activities also promote social cohesion, democracy and personal development. Sport is certainly also entertainment, both when the local football club is playing and when there are international competitions.
It is my belief that a free and independent sports movement also has a responsibility in societal matters such as public health and safeguarding democratic values.
The Swedish Presidency regards sports policy first and foremost as a national issue. One also has to be cautious with new suggestions and programmes which expand policies at EU level in a way which could damage already well-functioning systems such as the ones civic society has built up over the years.
Thank you very much firstly for taking my question: I appreciate it very much. Thank you also for your answer, which was comprehensive. I think you have outlined very clearly the value of sport, especially the health value of it, and I am quite sure that, when the Lisbon Treaty comes into being, we can walk hand in hand to ensure that sport, as a competence of the European Union, can get its fair share of promotion and publicity.
Thank you for taking the question, because Mr Kelly is very shy and he has not said that he was a former President of the Gaelic Athletic Association, the most important sporting movement in Ireland, and that is why his interest is in sport. He has been very coy about that, but I thought you should know.
Thank you very much for that point of information.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).